 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    TIMOTHY D. RYAN                                   Lead Case No.: 2:19-cv-00577-JCM-GWF
 7                                                      Member Case No.: 2:19-cv-00579-APG-NJK
                                      Plaintiffs,
 8           v.
                                                               CONSOLIDATION ORDER
 9    EQUIFAX INFORMATION SERVICES,
      LLC; CARMAX AUTO FINANCE;
10    PENNYMAC LOAN SERVICES LLC;
      USAA FEDERAL SAVINGS BANK,
11
                                     Defendant.
12
      DARLENE S. BEDFORD.,
13
                                      Plaintiffs,
14           v.
15    EQUIFAX INFORMATION SERVICES,
      LLC; CARMAX AUTO FINANCE;
16    PENNYMAC LOAN SERVICES LLC;
      USAA FEDERAL SAVINGS BANK,
17
                                     Defendant.
18
19
20          On April 4, 2019, Timothy D. Ryan filed a complaint against Equifax Information Services,
21
     LLC; Carmax Auto Finance; PennyMac Loan Services, LLC; and USAA Federal Savings Bank
22
     in case number 2:19-cv-00577-JCM-GWF. On that same day, Timothy D. Ryan’s wife, Darlene
23
     S. Bedford, filed a complaint against the same four defendants in case number 2:19-cv-00579-
24
     APG-NJK. Both cases arise from the same alleged events and involve the same causes of action.
25
            Courts may consolidate actions that involve common questions of law or fact. Fed. R. Civ.
26
     P. 42(a). The district court has broad discretion over whether to order consolidation, and in doing
27
     so, “weighs the saving of time and effort consolidation would produce against any inconvenience,
28
 1   delay, or expense that it would cause.” Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984).
 2   “The court may make a determination to consolidate actions sua sponte.” LR 42-1(b).
 3           The judges to whom these actions are assigned have reviewed the cases and, exercising
 4   their discretion, the undersigned judges find that consolidation of these actions would aid in the
 5   efficient disposition of these cases.
 6           IT IS HEREBY ORDERED that case number 2:19-cv-00579-APG-NJK is consolidated
 7   with case number 2:19-cv-00577-JCM-GWF. Case number 2:19-cv-00577-JCM-GWF shall serve
 8
     as the lead case. The parties must file all further filings in the lead case.
 9
             IT IS FURTHER ORDERED that case number 2:19-cv-00579-APG-NJK is reassigned to
10
     District Judge James C. Mahan and Magistrate Judge George Foley for all further proceedings.
11
     All further filings must bear the case number 2:19-cv-00577-JCM-GWF.
12
13           DATED THIS 3rd day of June 2019.
14
15
      JAMES
       AME
        M S C.
            C MAHAN                                       ANDREW
                                                           NDR
                                                            D EW PP. GORDON
16    UNI
        ITED STATES DISTRICT JUDGE
      UNITED                 JUDG                         UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -2-
